Citation Nr: 1750858	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-31 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for anemia, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a rating in excess of 60 percent for chronic renal insufficiency.

7.  Entitlement to a higher rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to March 23, 2015 and as 30 percent disabling beginning on that date.

8.  Entitlement to a higher rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to March 23, 2015 and as 30 percent disabling beginning on that date.

9.  Entitlement to a higher rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to March 23, 2015, and including two separate 20 percent ratings for incomplete paralysis of the sciatic nerve and incomplete paralysis of the femoral nerve beginning on that date.

10.  Entitlement to a higher rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to March 23, 2015, and including two separate 20 percent ratings for incomplete paralysis of the sciatic nerve and incomplete paralysis of the femoral nerve beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which, in pertinent part, denied service connection for glaucoma, hypertension, anemia and sleep apnea, denied a rating in excess of 10 percent for diabetes mellitus, denied a compensable rating for peripheral neuropathy of each extremity, and denied a compensable rating for renal disease.  

In a September 2011 rating decision the RO granted an increased rating of 10 percent for peripheral neuropathy of each extremity, effective July 23, 2009.

In a June 2012 rating decision the RO granted an increased rating of 60 percent for chronic renal insufficiency, effective May 29, 2008 (noted to be the date of claim for increase), and granted an earlier effective date of May 29, 2008 for the award of the 10 percent ratings for peripheral neuropathy of each extremity.  

In a February 2016 rating decision the RO granted an increased rating of 30 percent for peripheral neuropathy of each upper extremity, effective March 23, 2015.  The rating decision also granted an increased rating of 20 percent for incomplete paralysis of the sciatic nerve of each lower extremity, effective March 23, 2015.  A separate 20 percent rating was also assigned for incomplete paralysis of the femoral nerve of each lower extremity, effective March 23, 2015.  The Veteran did not appeal the initial 20 percent ratings assigned for incomplete paralysis of the femoral nerve of each lower extremity.  However, these issues were included in the February 2016 supplemental statement of the case as part and parcel of the increased rating claims involving the lower extremities.

In August 2017 the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in a November 2015 rating decision the RO denied service connection for ischemic heart disease and liver nodule.  The Veteran filed a timely notice of disagreement in August 2016 and a statement of the case was issued on these two issues in March 2017.  In August 2017 the Veteran submitted a VA Form 9 regarding these two issues and requested a Board hearing at the RO.  The Board notes that these two issues were not certified to the Board, they were not discussed at the August 2017 hearing, and the August 2017 VA Form 9 appears to be untimely.  In any event, these two issues are not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that in March 2017 pertinent VA treatment records dating through February 2017 were added to the record.  The most recent supplemental statement of the case was issued in February 2016.  Thus, the supplemental statement of the case was issued prior to the completion of all development action and therefore, it did not consider this additional VA treatment record evidence.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his or her right to have any pertinent evidence submitted by the Veteran or his/her representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA treatment record evidence is not evidence submitted by the Veteran or his representative.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2017).

At the Travel Board hearing the Veteran indicated that his neurological disabilities of the upper and lower extremities had worsened since the most recent VA examination was conducted in March 2015.  He also indicated that his diabetes mellitus had worsened since his most recent examination in March 2015 insofar as his activities are now regulated.  A review of the VA treatment records reflects that the Veteran's BUN level has increased since the March 2015 VA renal examination.  Under the circumstances, the Board finds that a remand to schedule the Veteran for new VA examinations to determine the current severity of these disabilities is in order.

With respect to the service connection claims, the Veteran alleges that they are secondary to his service-connected diabetes mellitus.  At the hearing the Veteran argued that his sleep apnea may also (or instead) be due to his service-connected posttraumatic stress disorder (PTSD).  A March 2015 VA examination report contains a section which specifically does not note that the Veteran's hypertension or any eye disability is aggravated by his diabetes.  No explanation is provided.  A May 2013 VA examination specifically does not indicate that the Veteran's diabetes mellitus aggravates any disability, including hypertension or any eye disability.  No rationale is provided.  An April 2011 examination report contains an opinion that hypertension is not caused by the service-connected diabetes mellitus because the hypertension diagnosis preexisted the diabetes mellitus diagnosis by 10 years.  The report also indicates that the hypertension is not aggravated by the diabetes.  However, there is no rationale for this opinion.  An October 2009 VA examination report reflects that the Veteran's suspected glaucoma is less likely as not a complication of his diabetes.  The examiner went on to state that "there no direct correlation yet but having [diabetes mellitus] is a high risk factor for developing glaucoma, along with age, race, and family history."  There is no medical opinion of record regarding whether the glaucoma is aggravated by the diabetes mellitus.  Regarding anemia and sleep apnea, there are no medical opinions of record.  The VA treatment records reflect current diagnoses of glaucoma, hypertension, anemia, and sleep apnea.  Under the circumstances, the Board finds that a remand is necessary in order to schedule a VA examination or examinations to obtain opinions regarding these service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations in order to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus, renal disease, peripheral neuropathy of the upper extremities, and incomplete paralysis of the sciatic nerve and femoral nerve of the lower extremities.

The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of his currently diagnosed glaucoma, hypertension, anemia, and sleep apnea.

The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed glaucoma, hypertension, anemia, and/or sleep apnea is/are caused or aggravated by his service-connected diabetes mellitus.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




